                                                                               USDC SDNY
                                                                               DOCUMENT
                                                                               ELECTRONICALLY FILED
                                                                               DOC #:
UNITED STATES DISTRICT COURT                                                   DATE FILED: 7/9/2021
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA,                                      :
                                                                :   16-CR-593 (VEC)
                 -against-                                      :
                                                                :       ORDER
 PAAL KLYKKEN,                                                  :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on March 18, 2016, Defendant Paal Klykken was arrested on a Complaint

that charged him with one count of violating 18 U.S. C. § 2422;

        WHEREAS, following Mr. Klykken’s March 18, 2016 arrest, on September 1, 2016, he

pled guilty pursuant to a plea agreement to a single count of receiving material containing child

pornography in violation of 18 U.S.C. § 2252(a)(2)(B), (b)(1) and 2;

        WHEREAS, on February 3, 2017, Mr. Klykken was sentenced to 78 months

imprisonment and a seven-year period of supervised release pursuant to his guilty plea, see

Judgment, Dkt. 35; Amended Judgment, Dkt. 43;

        WHEREAS on July 7, 2021, Mr. Klykken informed the Court that South Carolina’s

records indicate that he has been convicted of coercion or enticement of a minor in violation of

18 U.S.C. § 2422 and receipt of child pornography in violation of 18 U.S.C. § 2422(A)(2)(A),

see Letter, Dkt. 55; Exhibit B, Dkt. 55-2; and

        WHEREAS Defendant requests, without objection from the Government, that the Court

issue an Order directing South Carolina to correct their records, Letter, Dkt. 55;

        IT IS HEREBY ORDERED that Defendant’s request for an order directing the State of

South Carolina to amend its records is DENIED without prejudice to the Defendant
demonstrating (a) that this Court has the power to enter such an order and (b) why proceeding in

this court, rather than before a court in South Carolina, is appropriate.




SO ORDERED.
                                                         _________________________________
Date: July 8, 2021                                             VALERIE CAPRONI
      New York, New York                                       United States District Judge




                                                2 of 2
